


110 HR 1601 IH: Telehealth and Medically Underserved

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1601
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To facilitate the provision of telehealth services, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Telehealth and Medically Underserved
			 and Advancement Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Studies state that telehealth improves
			 access to medical care for geographically or socio-economically isolated
			 patients.
			(2)Research has
			 consistently shown that the use of telehealth is a major factor in preventing
			 unnecessary patient travel to secondary or tertiary health care centers.
			(3)Literature states
			 that the use of telehealth can augment the quality, continuity, and
			 affordability of medical care.
			(4)The practice of
			 telehealth preserves the patient’s current provider-to-patient relationship
			 while facilitating access to specialty care.
			(5)The use of
			 telehealth will ensure educational and training support for rural-based
			 providers and remove the obstacle of professional isolation.
			(6)Telehealth allows
			 patients to obtain medical consultation in their own communities, and the
			 expanded use of telehealth technology will improve the quality of chronic
			 disease care, increase wellness initiatives, and reduce health disparities for
			 patients.
			3.Increasing types of
			 originating telehealth sites and facilitating the provision of telehealth
			 services across state lines
			(a)Increasing types
			 of originating sitesSection 1834(m)(4)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end the
			 following:
				
					(VI)A skilled nursing
				facility (as defined in section 1819(a)).
					(VII)An
				assisted-living facility (as defined by the Secretary).
					(VIII)A board-and-care
				home (as defined by the Secretary).
					(IX)A county or
				community health clinic (as defined by the Secretary).
					(X)A community mental
				health center (as defined in section 1861(ff)(3)(B)).
					(XI)A facility
				operated by the Indian Health Service or by an Indian tribe, tribal
				organization, or an urban Indian organization (as such terms are defined in
				section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) directly,
				or under contract or other arrangement.
					(XII)A site in a
				State in which the respective State medical board has adopted a formal policy
				regarding licensing or certification requirements for providers at distant
				sites who do not have a license to practice medicine at the originating
				site.
					.
			(b)Expanding
			 eligibility for reimbursementSection 1834(m)(4)(C)(i)(I) of the
			 Social Security Act (42 U.S.C. 1395m(m)(4)(C)(i)(I)) is amended by striking
			 rural.
			4.Strengthening
			 telehealth services in rural and underserved urban AmericaSubpart I of part D of title III of the
			 Public Health Service Act (42 U.S.C. 254b et seq.) is amended—
			(1)in section
			 330L—
				(A)by redesignating
			 subsection (b) as subsection (c); and
				(B)by inserting after
			 subsection (a) the following:
					
						(b)ConferenceWithin
				2 years of the date of enactment of the Telehealth Medically Underserved and
				Advancement Act of 2007, the Secretary shall convene a conference of State
				licensing boards, local telehealth projects, health care practitioners, and
				patient advocates to promote interstate licensure for telehealth
				projects.
						;
				and
				(2)by
			 inserting after section 330L the following:
				
					330M.Integrative
				eldercare telehealth demonstration project
						(a)PurposesThe
				purposes of this section are to encourage the creation of programs to—
							(1)evaluate the use of
				telehealth services in an integrative eldercare setting;
							(2)eliminate
				fragmented service delivery while promoting enhanced continuity of care,
				elimination of health disparities, and more simplified access to
				services;
							(3)develop
				community-based options that promote patient independence and leverage
				telehealth services and equipment to enable the use of the most cost-effective,
				least restrictive care settings; and
							(4)promote access for
				elderly patients in rural and underserved urban areas to improvements in
				medical technology and training across an integrated spectrum of care;
				and
							(5)make health care
				services more flexible and responsive to the diverse and changing needs of
				elderly patients in rural areas.
							(b)Grants
				authorized
							(1)In
				generalThe Director may award grants to eligible providers for
				projects to demonstrate how telehealth technologies can be used through
				telehealth networks in rural areas, frontier communities, and medically
				underserved areas, and for medically underserved populations, to—
								(A)expand access to,
				coordinate, and improve the quality of health care services;
								(B)improve and expand
				the training of health care providers;
								(C)expand and improve
				the quality of health information available to health care providers, and
				patients and their families, for decision making; and
								(D)expand and improve
				efforts to eliminate health care disparities.
								(2)Grant
				periodThe Director shall award grants under this subsection for
				a period of up to 5 years.
							(3)Number of
				grantsNot to exceed 50 grants shall be awarded under this
				subsection, of which at least ½ shall be dedicated to providing services in
				rural communities.
							(c)Use of
				fundsGrants awarded pursuant to subsection (b) may be used for
				activities including—
							(1)improving access to
				coordinated health care services and resource levels of care consistent with
				quality health care services and optimal patient outcomes, improving the
				quality of such care, increasing patient satisfaction with such care, and
				reducing the cost of such care through advanced telecommunication
				technologies;
							(2)developing
				effective care management practices and educational curricula to train health
				care professionals, paraprofessionals, and caregivers, including family
				members, and to increase the general level of competency of such individuals
				through such training; and
							(3)developing
				culturally competent curricula to train health care professionals,
				paraprofessionals, and caregivers, including family members, serving
				integrative eldercare patients in the use of telecommunications.
							(d)ApplicationsTo
				be eligible to receive a grant under subsection (b), an eligible provider, in
				consultation with the appropriate State office of rural health or another
				appropriate State entity, shall prepare and submit to the Director an
				application, at such time, in such manner, and containing such information as
				the Director may require, including—
							(1)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
							(2)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of rural or other populations to be served through the project, or
				improve the access to services of, and the quality of the services received by,
				those populations;
							(3)evidence of local
				support for the project, and a description of how the areas, communities, or
				populations to be served will be involved in the development and ongoing
				operations of the project;
							(4)a plan for
				sustaining the project after Federal support for the project has ended;
							(5)information on the
				source and amount of non-Federal funds that the entity will provide for the
				project;
							(6)information
				demonstrating the long-term viability of the project, and other evidence of
				institutional commitment of the entity to the project;
							(7)information on how
				services will be used to eliminate health care disparities;
							(8)in the case of an
				application for a project involving a telehealth network, information
				demonstrating how the project will promote the integration of telehealth
				technologies into the operations of health care providers, to avoid redundancy,
				and improve access to and the quality of care; and
							(9)other such
				information as the Director determines to be appropriate.
							(e)Report
							(1)Final
				reportNot later than 1 year after the date of termination of the
				last grant to be awarded under this section, the Director shall submit to
				Congress a final report—
								(A)describing the
				results of the programs funded by grants awarded pursuant to this section;
				and
								(B)evaluating the
				impact of the use of telehealth services in an integrative eldercare setting
				on—
									(i)access to care for
				patients served by integrative eldercare programs; and
									(ii)the quality of,
				patient satisfaction with, and the cost of, such care.
									(2)Ensuring access
				to quality careIn conducting the evaluation under paragraph
				(1)(B), the Director shall—
								(A)give special
				consideration to the impact of programs funded under this section on
				face-to-face access to medical providers; and
								(B)develop specific
				measures to evaluate the quality of care provided to those participating in
				such programs to ensure that telehealth augments the plan of care.
								(f)Eligible
				providerThe term eligible provider means a
				consortia of home and facility-based care providers that includes providers
				from no less than 2 of the following:
							(1)An adult
				congregate care facility.
							(2)A continuing care
				retirement community.
							(3)An assisted living
				facility.
							(4)An Alzheimer’s
				facility.
							(5)An institutional
				hospice facility.
							(6)A residential care
				facility.
							(7)An adult foster
				home.
							(8)A State-licensed
				nursing home, including a skilled nursing facility, an intermediate care
				facility, licensed home health provider or other health care provider that the
				Director deems appropriate and consistent with the purposes of this
				section.
							(g)DefinitionsIn
				this section:
							(1)Director;
				officeThe terms Director and Office
				mean the Director of the Office for the Advancement of Telehealth and the
				Office for the Advancement of Telehealth, respectively.
							(2)Integrative
				eldercareThe term integrative eldercare includes
				case management and coordination of care for elderly patients recovering from
				acute illness or coping with chronic disease at the lowest intensity and
				resource level of care consistent with quality health care services and optimal
				patient outcomes.
							(3)Telehealth
				servicesThe term telehealth services means services
				provided through telehealth technologies.
							(4)Telehealth
				technologiesThe term telehealth technologies means
				technologies relating to the use of electronic information, and
				telecommunications technologies, to support and promote, at a distance, health
				care, patient and professional health-related education, health administration,
				and public health.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Office for the Advancement of Telehealth to carry out this section $45,000,000
				for fiscal year 2008 and such sums as may be necessary for each of fiscal years
				2009 through 2013.
						330N.Oral health
				telehealth demonstration project
						(a)PurposeThe
				purpose of this section is to evaluate the use of telehealth services to expand
				access to oral health services and improve oral health outcomes among rural and
				underserved urban patients.
						(b)Grants
				authorized
							(1)In
				generalThe Director is authorized to award competitive grants to
				eligible providers, individually or as part of a network of eligible providers,
				for the provision of oral health services to improve patient care, prevent
				health care complications, improve patient outcomes, and achieve efficiencies
				in the delivery of oral health care to patients who reside in rural
				areas.
							(2)Grant
				periodThe Director shall award grants under this section for a
				period of up to 5 years.
							(3)Number of
				grantsThe number of grants awarded under this section shall not
				exceed 30 grants.
							(c)Use of
				fundsGrants awarded pursuant to subsection (b) may be used for
				activities including—
							(1)improving access
				to care for rural and underserved urban patients served by eligible providers,
				improving the quality of that care, increasing patient satisfaction with that
				care, and reducing the cost of that care through advanced telecommunication
				technologies;
							(2)developing
				effective oral telehealth care management practices and culturally competent
				educational curricula to train oral health professionals and paraprofessionals
				and increase their general level of competency through that training;
				and
							(3)developing
				culturally competent curricula to train health care professionals and
				paraprofessionals, serving rural and underserved urban patients in the use of
				telecommunications.
							(d)ApplicationsTo
				be eligible to receive a grant under subsection (b), an eligible entity, in
				consultation with the appropriate State office of rural health or another
				appropriate State entity, shall prepare and submit to the Director an
				application, at such time, in such manner, and containing such information as
				the Director may require, including—
							(1)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
							(2)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of rural or other populations to be served through the project, or
				improve the access to services of, and the quality of the services received by,
				those populations;
							(3)evidence of local
				support for the project, and a description of how the areas, communities, or
				populations to be served will be involved in the development and ongoing
				operations of the project;
							(4)a plan for
				sustaining the project after Federal support for the project has ended;
							(5)information on the
				source and amount of non-Federal funds that the entity will provide for the
				project;
							(6)information
				demonstrating the long-term viability of the project, and other evidence of
				institutional commitment of the entity to the project;
							(7)information on how
				services will be used to eliminate health care disparities;
							(8)in the case of an
				application for a project involving a telehealth network, information
				demonstrating how the project will promote the integration of telehealth
				technologies into the operations of health care providers, to avoid redundancy,
				and improve access to and the quality of care; and
							(9)other such
				information as the Director determines to be appropriate.
							(e)Report
							(1)Final
				reportNot later than 1 year after the date of termination of the
				last grant to be awarded under this section, the Director shall submit to
				Congress a final report—
								(A)describing the
				results of the programs funded by grants awarded pursuant to this section;
				and
								(B)including an
				evaluation of the impact of the use of oral telehealth services on—
									(i)access to oral
				health care for rural patients; and
									(ii)the quality of,
				patient satisfaction with, and the cost of, that care.
									(2)Ensuring access
				to quality careIn conducting the evaluation under paragraph
				(1)(B), the Director shall—
								(A)give special
				consideration to the impact of programs funded under this section on
				face-to-face access to medical providers; and
								(B)develop specific
				measures to evaluate the quality of care provided to those participating in
				such programs to ensure that telemedicine augments the plan of care.
								(f)Definition of
				eligible providerIn this section, the term eligible
				provider includes dentists, periodontists, orthodontists, dental and
				oral health clinics, and schools of dentistry and oral health, where a majority
				of the patient population resides in a rural area, and may include other rural
				oral health providers that the Director deems appropriate.
						(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $30,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through
				2011.
						.
			5.Joint working
			 group on telehealth
			(a)In
			 general
				(1)Representation
			 of rural and urban areasThe
			 Secretary of Health and Human Services shall establish, within the Office for
			 the Advancement of Telehealth in the Health Resources and Services
			 Administration, and under the leadership of the Director of such Office, a
			 Joint Working Group on Telehealth. In establishing such Group, the Secretary
			 shall ensure that all relevant Federal agencies are represented and that input
			 from relevant industry groups, including representatives of rural areas and
			 medically underserved areas, is fully considered.
				(2)MissionThe
			 mission of the Joint Working Group on Telehealth is—
					(A)to identify, monitor, and coordinate
			 Federal telehealth projects, data sets, and programs in rural and urban areas;
					(B)to analyze—
						(i)how
			 telehealth systems are expanding access to health care services, education, and
			 information;
						(ii)the
			 clinical, educational, or administrative efficacy and cost-effectiveness of
			 telehealth applications; and
						(iii)the quality of
			 the telehealth services delivered;
						(iv)how
			 telehealth systems can advance the improvement of health care quality and the
			 elimination of health care disparities; and
						(v)the
			 level of Federal resources needed to accomplish the stated objectives of
			 telehealth programs as established under this Act; and
						(C)to make further
			 recommendations for coordinating Federal and State efforts to increase access
			 to health services, education, and information in rural and urban medically
			 underserved areas.
					(3)Annual
			 reportsNot later than 2 years after the date of enactment of
			 this Act, and each January 1 thereafter, the Joint Working Group on Telehealth
			 shall submit to Congress a report on the status of the Group’s mission and the
			 state of the telehealth field generally.
				(b)Report
			 specificsThe annual report required under subsection (a)(3)
			 shall provide—
				(1)an
			 analysis of—
					(A)the matters
			 described in subsection (a)(2)(B);
					(B)Federal activities
			 with respect to telehealth; and
					(C)the process of the
			 Joint Working Group on Telehealth’s efforts to coordinate Federal telehealth
			 programs; and
					(2)recommendations for
			 a coordinated Federal strategy to increase health care access through
			 telehealth.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to enable the Joint Working Group on Telehealth to carry
			 out this section.
			
